DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed on February 16, 2021.  Accordingly, claims 2, 11 and 18-20 are cancelled; claims 1, 3-7, 9, 10 and 12-17 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of the examiner’s amendment was to correct minor informalities in the claims in order to place the application in condition for allowance.
The application has been amended as follows:
Claim 8 has been cancelled (please see the second paragraph at page 6 of the Remarks).
Claim 14 is indicated as Original status, but it is missing the first two lines.  To be clear and precise, the original claim 14 is rewritten as follows:
14.	(Original) The non-transitory, computer readable media of claim 10 further comprising instructions for: 
identifying a test abnormality from the module test;

determining whether the test abnormality is caused by the individual cell or the module.

Allowable Subject Matter
Claims 1, 3-7, 9, 10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 10, applicants’ arguments in the last paragraph at page 6 continued to the next page 7 of the Remarks and amendments have been considered and found persuasive.  
With regard to claims 3-9 and 12-17, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858